USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 1 of 8


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 JACKIE LAWRENCE,

                     Plaintiff,

       v.                                       CAUSE NO. 3:20-CV-746-DRL-MGG

 NANCY MARTHAKIS et al.,

                     Defendants.

                                   OPINION & ORDER

      Jackie Lawrence, a prisoner without a lawyer incarcerated at the Indiana State

Prison, filed a complaint against six separate defendants alleging that he has received

constitutionally inadequate medical treatment for hip and low-back pain caused by a leg

length discrepancy that was diagnosed in 2015, and that he was retaliated against for

complaining about his treatment. “A document filed pro se is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Under 28 U.S.C. § 1915A, the court still

must review a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

an immune defendant.

      Here, Mr. Lawrence alleges that, when his condition was diagnosed in 2015, he

was sent to an outside orthopedist to have orthopedic shoes made and that he was

prescribed Neurontin for pain. Over the years, different providers have provided
USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 2 of 8


different treatments. He reports that his pain varies from day to day, even when he is

taking medication for pain. He has missed work due to pain and gained weight because

pain causes him to be inactive.

      In May 2018, Mr. Lawrence was transferred to Indiana State Prison. While at ISP,

Mr. Lawrence’s orthopedic work boots were stolen from his cell. He filed a theft report

with custody staff and requested that the shoes be replaced. He was sent to an outside

provider; and, in February 2019, he received replacement shoes.

      In May 2019, Mr. Lawrence’s orthopedic shoes were stolen again. He submitted

another theft report and asked for replacement shoes. This time, Dr. Nancy Marthakis

refused to replace the shoes. Over the next year, Mr. Lawrence submitted several requests

for healthcare due to pain associated with his leg length discrepancy. Both Dr. Marthakis

and Nurse Practitioner Dianne Thews saw him in response to these requests. According

to Mr. Lawrence, Dr. Marthakis and Nurse Thews each acknowledged that he was in

severe pain due to his condition but nonetheless refused to order him replacement

orthopedic shoes. They told him he needed to wait until the next year and treated his

severe pain only with Tylenol.

      In May 2020, medical staff requested orthopedic shoes for Mr. Lawrence. But, Dr.

Mitcheff, the regional medical director, would not approve the request. He approved

diabetic shoes, however. Mr. Lawrence is not diabetic. Diabetic shoes do not correct his

leg length discrepancy. As a result, Mr. Lawrence says he has endured significantly more

pain in his back, hip, leg and ankle. He submitted health care requests complaining about

pain resulting from a lack of orthopedic shoes. Dr. Marthakis saw him in response to


                                           2
USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 3 of 8


these requests. Dr. Marthakis told Mr. Lawrence that he does not need orthopedic shoes

and does not meet the criteria for receiving them. According to Dr. Marthakis, Dr.

Mitcheff will no longer allow Mr. Lawrence to have orthopedic shoes. Mr. Lawrence

further alleges that Dr. Marthakis has instructed Nurse Thews to provide neither

orthopedic shoes nor pain medication for Mr. Lawrence’s condition.

       In addition, Dr. Marthakis indicated that, if Mr. Lawrence continued to complain

about the shoes that were provided for him, he would not receive any more shoes or pain

medication. He continued to complain; and, on May 8, 2020, Dr. Marthakis took Mr.

Lawrence off of Trileptal, the medication that he was taking for pain.1 According to Dr.

Marthakis, Dr. Mitcheff ordered that everyone stop taking Trileptal due to concerns about

potential side effects. However, Mr. Lawrence believes this was the fulfillment of the

threat to deprive him of pain medication if he continued to complain. Since Trileptal was

discontinued, Mr. Lawrence has received no effective medication for pain. He has

received only short courses of ineffective pain medication.

       In medical cases, the Constitution is violated only when a defendant was

deliberately indifferent to an inmate’s serious medical needs. Gutierrez v. Peters, 111 F.3d

1364, 1369 (7th Cir. 1997). A medical need is “serious” if it is one that a physician has

diagnosed as mandating treatment, or one that is so obvious that even a lay person would

easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653

(7th Cir. 2005). “[C]onduct is deliberately indifferent when the official has acted in an



1 It is unclear when Mr. Lawrence began receiving Trileptal, as he reported that he was only
receiving Tylenol for severe pain following the second theft of his shoes.


                                             3
USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 4 of 8


intentional or criminally reckless manner, i.e., the defendant must have known that the

plaintiff was at serious risk of being harmed and decided not to do anything to prevent

that harm from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005) (quotation marks, brackets, and citation omitted). For a

medical professional to be held liable for deliberate indifference to an inmate’s medical

needs, he or she must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Jackson v. Kotter, 541

F.3d 688, 697 (7th Cir. 2008). However, “the Constitution is not a medical code that

mandates specific medical treatment.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996).

“Whether and how pain associated with medical treatment should be mitigated is for

doctors to decide free from judicial interference, except in the most extreme situations.”

Id. Inmates are “not entitled to demand specific care [nor] entitled to the best care

possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Moreover, constitutionally

adequate care does not require the total alleviation of pain. Snipes v. DeTella, 95 F.3d 586,

592 (7th Cir. 1996) (“To say the Eighth Amendment requires prison doctors to keep an

inmate pain-free in the aftermath of proper medical treatment would be absurd.”).

Furthermore, a delay in providing treatment can constitute deliberate indifference when

it causes unnecessary pain or suffering. Arnett v. Webster, 658 F.3d 742, 752-53 (7th Cir.

2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008).

       Here, accepting the allegations of the complaint as true, as the court must at this

stage, Mr. Lawrence has alleged that he suffers from a serious medical condition.


                                              4
USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 5 of 8


Furthermore, it can be inferred that Dr. Marthakis, Nurse Thews, and Dr. Mitcheff were

each deliberately indifferent to his need for care for that condition. Accordingly, Mr.

Lawrence may proceed against them on an Eighth Amendment deliberate indifference

claim for failure to treat pain caused by his leg length discrepancy.

       “To prevail on his First Amendment retaliation claim, [Mr. Lawrence] must show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was at least a motivating factor in the Defendants’ decision to

take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation

marks and citations omitted). Mr. Lawrence alleges that he complained about the medical

treatment he was receiving, that he was threatened with the removal of pain medication

for his condition if he continued to complain, he continued to complain, and effective

pain medication was stopped by Dr. Marthakis and Dr. Mitcheff. These allegations are

sufficient to state a First Amendment retaliation claim against Dr. Marthakis and Dr.

Mitcheff.

       Mr. Lawrence has also sued Warden Ron Neal, Assistant Warden J. Nowatzki, and

Assistant Warden Dawn Buss, though he does not allege that they were directly involved

in making treatment decisions related to his condition. Rather, he alleges that medical

staff told him to contact the warden about receiving over-the-counter medication. Since

late 2019 or early 2020, Mr. Lawrence has sent several requests for over-the-counter pain

medication to Warden Neal, Assistant Warden Nowatzki, and Assistant Warden Dawn

Buss. He has received no response. Section 1983 “liability depends on each defendant’s


                                             5
USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 6 of 8


knowledge and actions, not on the knowledge or actions of persons they

supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are

responsible for their own misdeeds but not for anyone else’s.” Id. at 596. The doctrine

of respondeat superior, which allows an employer to be held liable for subordinates’ actions

in some types of cases, has no application to § 1983 actions. Moore v. State of Indiana, 999

F.2d 1125, 1129 (7th Cir. 1993). “‘[N]o prisoner is entitled to insist that one employee do

another’s job,’ and the division of labor is critical to the efficient functioning of the

organization.” Aguilar v. Gaston-Camara, 861 F.3d 626, 633 (7th Cir. 2017) (quoting Burks

v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Under the law:

       The division of labor is important not only to bureaucratic organization but
       also to efficient performance of tasks; people who stay within their roles can
       get more work done, more effectively, and cannot be hit with damages
       under §1983 for not being ombudsmen. [The] view that everyone who
       knows about a prisoner’s problem must pay damages implies that [a
       prisoner] could write letters to the Governor of Wisconsin and 999 other
       public officials, demand that every one of those 1,000 officials drop
       everything he or she is doing in order to investigate a single prisoner’s
       claims, and then collect damages from all 1,000 recipients if the letter-
       writing campaign does not lead to better medical care. That can’t be right.
       The Governor, and for that matter the Superintendent of Prisons and the
       Warden of each prison, is entitled to relegate to the prison’s medical staff
       the provision of good medical care.

Burks, 555 F.3d at 595. Personal liability requires more than allegations that the defendant

is a supervisor or that the defendant knew of the plaintiff’s complaints. Thus, Mr.

Lawrence may not proceed against Warden Neal, Assistant Warden Nowatzki, or

Assistant Warden Buss in their individual capacities. However, Warden Neal has both

the authority and the responsibility to ensure that inmates are provided constitutionally

adequate medical treatment as required by the Eighth Amendment. See Gonzalez v.


                                             6
USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 7 of 8


Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, Mr. Lawrence will be allowed to

proceed against Warden Neal in his official capacity as the Warden of the Indiana State

Prison for permanent injunctive relief.

      For these reasons, the court:

      (1) GRANTS Jackie Lawrence leave to proceed against Dr. Nancy Marthakis,

Nurse Practitioner Dianne Thews, and Dr. Michael Mitcheff in their individual capacities

for compensatory and punitive damages for denying him constitutionally adequate

medical treatment for pain associated with his leg length discrepancy, in violation of the

Eighth Amendment;

      (2) GRANTS Jackie Lawrence leave to proceed against Dr. Nancy Marthakis and

Dr. Michael Mitcheff in their individual capacities for compensatory and punitive

damages for retaliating against him for complaining about his medical care by denying

effective pain management for pain associated with his leg length discrepancy, in

violation of the First Amendment;

      (3) GRANTS Jackie Lawrence leave to proceed against Warden Ron Neal in his

official capacity as Warden of Indiana State Prison for permanent injunctive relief to

provide constitutionally adequate medical treatment for pain associated with his leg

length discrepancy, as required by the Eighth Amendment;

      (4) DISMISSES all other claims;

      (5) DISMISSES Assistant Warden J. Nowatzki and Assistant Warden Dawn Buss;

      (6) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Dr. Nancy Marthakis, Nurse


                                            7
USDC IN/ND case 3:20-cv-00746-DRL-MGG document 5 filed 10/23/20 page 8 of 8


Practitioner Dianne Thews, and Dr. Michael Mitcheff at Wexford of Indiana, LLC, with a

copy of this order and the complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d);

         (7) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Warden Ron Neal in his official

capacity at Indiana State Prison, with a copy of this order and the complaint (ECF 2),

pursuant to 28 U.S.C. § 1915(d);

         (8) ORDERS Wexford of Indiana, LLC, and the Indiana Department of Correction

to provide the United States Marshal Service with the full name, date of birth, social

security number, last employment date, work location, and last known home address of

any defendant that does not waive service, if they have such information; and

         (9) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Nancy Marthakis, Nurse

Practitioner Dianne Thews, Dr. Michael Mitcheff, and Warden Ron Neal to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED.

         October 23, 2020                       s/ Damon R. Leichty
                                                Judge, United States District Court




                                            8
